UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark one) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the fiscal year ended December 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission file number0-21384 INTERNATIONAL PACKAGING AND LOGISTICS GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 13-3367421 (State or other jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number ) Identification No.) 7700 Irvine Center Drive, Suite 870, Irvine, California (Address of principal executive offices) (Zip code) (949) 861-3560 Registrant’s telephone number, including area code Title of each class Name of each exchange on which registered Common stock, par value $0.001 per share None Convertible Preferred stock, Series A, par value $0.0001 per share None Securities registered pursuant to section 12(g) of the Act: Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. oYesx No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.oYesx No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYeso No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).oYesx No As of December 31, 20210 (the last business day of the registrant’s year -end), the aggregate market value of the shares of the Registrant’s common stock held by non-affiliates (based upon the closing price of such shares as quoted on the Electronic Bulletin Board maintained by the National Association of Securities Dealers, Inc.) was approximately $3,987,130.Shares of the Registrant’s common stock held by each executive officer and director and each by each person who owns 10 percent or more of the outstanding common stock have been excluded in that such persons may be deemed to be affiliates of the Registrant. This determination of affiliate status is not necessarily a conclusive determination for other purposes. There were a total of 4,961,357 shares of the registrant’s common stock outstanding as of December 31, 2010. DOCUMENTS INCORPORATED BY REFERENCE The Company’s report on Form 8-K dated March 11, 2009: Item 2.01 The Company’s report on Form 8-K dated January 25, 2010: Item 2.01 PART I ITEM 1. Description of Business Business Present Business On July 2, 2007, International Packaging and Logistics Group, Inc. (“IPL Group” or “the Company”) through its wholly-owned subsidiary, YesRx.com (“YesRx”) acquired all the outstanding shares of H&H Glass, Inc. (“H&H Glass” or “H&H”), in exchange for 3,915,000 post-split shares of its common stock in a reverse triangular merger (the “Merger”).H&H Glass is a glass importer that supplies custom products such as perfume bottles and food condiment bottles, plus provides complementary services such as container design and mold making.H&H Glass imports glass containers from Asia and distributes to North America.H&H Glass acquires its products mainly from 3 to 5 suppliers in China and Taiwan and sells its products through several distributors in the United States and Canada who service small to medium sized customers.H&H imports in excess of 1,000 shipping containers of glass a year.Depending on the size of the product, a container can contain anywhere from 3,000 to 300,000 pieces. History International Packaging and Logistics Group, Inc., a Nevada corporation, was originally incorporated as Interactive Medical Technologies, Ltd., on June 2, 1986 in the state of Delaware.On April 17, 2008, IPL Group converted from a Delaware corporation to a Nevada Corporation. Effective February 3, 1998, Interactive Medical Technologies, Ltd., changed its name to Kaire Holdings Incorporated, and effective May 28, 2008 its name changed from Kaire Holdings Incorporated to International Packaging and Logistics Group, Inc. On January 23, 2007, IPL Group and its wholly-owned subsidiary, YesRx.com, executed a Letter of Intent whereby YesRx.com would acquire all of the outstanding stock of H&H Glass Corporation, an Illinois corporation.H&H Glass was formed in 1989.As part of this transaction, on February 4, 2007, IPL Group discontinued its pharmacy business, and Effective Health, Inc., was shut down. Acquisition of H&H Glass On July 2, 2007, an Agreement and Plan of Merger was executed between IPL Group, its wholly-owned subsidiary YesRx.com, and H&H Glass, whereby YesRx.com acquired all of the outstanding stock of H&H Glass Corporation, an Illinois corporation in exchange for 3,915,000 shares of IPL Group’s common stock representing 87% of IPL Group’s outstanding stock.As part of the merger agreement, 225,000 shares were issued to Naccarato and Associates related to assistance with the merger. As a result of the Merger, there was a change in control of IPL Group.In accordance with ASC Topic 805, H&H Glass was defined as the accounting acquirer.While the transaction is accounted for using the purchase method of accounting, in substance the transaction results in a reverse merger with a recapitalization of IPL Group’s capital structure. Acquisition of EZ Link Corporation On January 1, 2010, International Packaging and Logistics Group, Inc., (“IPL Group Inc.”), acquired a majority interest in EZ Link Holdings, Ltd., company organized under the laws of the British Virgin Islands on December 18, 2009, which controls EZ Link Corporation (“EZ Link”), a logistics company headquartered in Taiwan.EZ Link was established in July 2003 under the laws of Taiwan, Republic of China. EZ Link Holdings, Ltd. consolidates EZ Link under ASC Topic 810 as it controls EZ Link through a management contract.EZ LINK is a full service international freight forwarder, who has current networks to locations in China, Hong Kong, South East Asia, North East Asia, North America, Latin America and Europe. 1 The capital stock of the EZ LINK Holdings, Ltd. consists of 50,000 authorized shares of common stock, US$1.00 par value , of which 24,500 shares were issued and outstanding and held by Seller (“Shares”). Upon the terms and conditions set forth below, Seller assigned fifty-one percent (51%) of its shares, or 25,500 shares in the aggregate, to Buyer, such that, following such transaction,EZ LINK Holdings, Ltd is a majority owned subsidiary of Buyer.The parties agree that 51% ownership of the issued and outstanding shares of EZ LINK Holdings, Ltd has a present estimated market value of approximately US$857,143 (the “Purchase Price”). (a) A portionof the Purchase Price amount (US$457,143) shall be paid in common shares of IPL Group, Inc. as of the closing date based on a per share value of US$1.00, or 457,143 shares.Such shares shall bear the appropriate restrictions. (b) A portion of the Purchase Price amount (US$400,000) shall be paid in Series B Convertible preferred shares which will be convertible into shares of IPL Group, Inc. common shares on a one for one basis.The preferred were valued at US$1.00 per share, and will be exercisable pursuant to the terms and conditions specified in the purchase agreement. Product Liability Insurance We carry product liability insurance through the Golden Eagle Insurance Corporation. Competition We do not compete with the large glass manufacturing companies because they require minimum orders which are very large.Other importers are our main competition, which operate on a smaller scale, usually out of their homes and without name recognition.However, they do sometimes have a broader distribution network and warehousing facilities which can cover almost all of the United States and Canada market area.H&H Glass feels its competitive advantage is smaller minimum run requirements, shorter runaround on mold orders at a lower cost, provides assistance in product design.H&H Glass generally has a longer service history than its competitors. Some of our larger competitors are Owens Illinois, Vitro, Weaton’s and SGB Group (France). Patents, Licenses and Trademarks Not Applicable Royalty Agreements Not Applicable Government Regulations Not Applicable – No regulatory issues in Taiwan to restrict IPLO business. Research and Development Plan Not Applicable Employees H&H Glass has four (4) full time employees and one (1) part time employee. EZ Link has 30 full time employees. 2 ITEM 2.Description of Property International Packaging and Logistics Group, Inc.’s corporate headquarters are located in the H&H Glass’s offices located at 7700 Irvine Center Drive, Suite 870, Irvine California, 92618.H&H Glass’s lease is approximately 2,900 Square Feet.The lease was renewed on September 1, 2008 and expires on August 31, 2013.The H&H Glass’s monthly base rate per square foot is currently $2.94. ITEM 3.Legal Proceedings None ITEM 4.(Removed and Reserved) 3 PART II ITEM 5. Market for Common Equity and Related Shareholder Matters Our common stock is quoted on the Over-the Counter Bulletin Board, (“the OTCBB”), under the trading symbol “IPLO”.The following table set forth the quarterly high and low bid prices per share for our common stock.The bid prices reflect inter-dealer prices, without retail markup, markdown, or commission and may not represent actual transactions.The low prices are often arbitrary prices put in the system by market makers. High Low Year ended December 31, 2009 First quarter $ $ Second quarter $ $ Third quarter $ $ Fourth quarter $ $ Year ended December 31, 2010 First quarter $ $ Second quarter $ $ Third quarter $ $ Fourth quarter $ $ As of December 31, 2010, there were approximately 822 registered shareholders of IPLO’s Common Stock with 4,961,357 shares issues and outstanding. Dividends To date, the Company has not declared or paid dividends on its Preferred or Common Stock. Transfer Agent and Registrar IPLO’s transfer agent is Jersey Transfer and Trust Company, 201 Bloomfield Avenue, Verona, NJ 07044. Securities authorized for issuance under equity compensation plans. N/A Recent Sales of Unregistered Securities As of January 1, 2010 pursuant to the purchase agreement for 51% ownership in EZ Link Holdings Ltd., 53% of the purchase price amount $457,143 was paid in common shares of IPL Group, Inc. at a per share value of $1.00, or 457,143 shares.Such shares contained the appropriate restrictions.The issuance of these securities was in a transaction deemed to be exempt under Section 4(2) of the Securities Act of 1933 as a sale of securities not involving a public offering. As of January 1, 2010 pursuant to the purchase agreement for 51% ownership in EZ Link Holdings Ltd., 47% of the purchase price amount $400,000 was paid in Series B convertible preferred shares of IPL Group, Inc. at a per share value of $1.00, or 400,000 shares.Such shares contained the appropriate restrictions.The issuance of these securities was in a transaction deemed to be exempt under Section 4(2) of the Securities Act of 1933 as a sale of securities not involving a public offering. ITEM 6. Selected Financial Data N/A 4 ITEM 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. In some cases, forward-looking statements are identified by terms such as “may”, “will”, “should”, “could”, “would”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “projects”, “predicts”, “potential”, and similar expressions intended to identify forward-looking statements. These forward-looking statements are only predictions and involve known and unknown risks, uncertainties, and other factors that may cause our actual results, levels of activity, performance, or achievements to be materially different from any future results, levels of activity, performance, or achievements expressed or implied by such forward-looking statements. Also, these forward-looking statements represent our estimates and assumptions only as of the date of this Report.Except as otherwise required by law, we expressly disclaim any obligation or undertaking to release publicly any updates or revisions to any forward-looking statement contained in this Report to reflect any change in our expectations or any change in events, conditions, or circumstances on which any of our forward-looking statements are based or to conform to actual results.We qualify all of our forward-looking statements by these cautionary statements. Overview We import glass containers from Asia and distribute to the North American market including Canada. This was a result of International Packaging and Logistic Group, Inc. (“IPLO”) acquiring H&H Glass in July of 2007.IPLO closed its pharmacy business in February 2007. H&H Glass is a glass importer that supplies custom products such as perfume bottles and food condiment bottles, plus provides complementary services such as product design and the making of product molds.H&H Glass acquires its products from 3 to 5 suppliers in China and Taiwan and sells its products through several distributors in the United States and Canada who service small- to medium-sized customers.H&H imports in excess of 1,000 containers of glass a year.Depending on the size of the product a containers can contain anywhere from 3,000 to 300,000 pieces. In addition, as of January 1, 2010, International Packaging and Logistics Group, Inc., (“IPL Group Inc.”), acquired a majority interest in EZ Link Holdings, Ltd., company organized under the laws of the British Virgin Islands on December 18, 2009, which controls EZ Link Corporation, a logistics company headquartered in Taiwan.EZ Link was established in July 2003 under the laws of Taiwan, Republic of China. EZ Link Holdings, Ltd. consolidates EZ Link under ASC Topic 810 as it controls EZ Link through a management contract.EZ LINK is a full service international freight forwarder, who has current networks to locations in China, Hong Kong, South East Asia, North East Asia, North America, Latin America and Europe. Plan of Operation Our general operating plan is as follows: Short Term ●
